Citation Nr: 1501451	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  04-22 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for arthritis of multiple bones and joints including the bilateral arms, legs, shoulders, wrists, hips and hands.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).  

The Veteran served on active duty from July 1955 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that in relevant part denied service connection for heart problems and for arthritis of multiple bones and joints.

The Board reopened the previously denied heart claim in a November 2007 decision.  That issue and the arthritis issue were remanded to the Agency of Original Jurisdiction (AOJ) in November 2007, September 2009 and December 2010 for further development, which has now been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran is not shown to have been exposed to herbicides during service.

2.  The Veteran's coronary artery disease did not become manifest until many years after discharge from service and is not shown to be etiologically related to service.

3.  Arthritis was not shown in service nor was arthritis manifested within one year following discharge from service, and there is no competent evidence linking any current arthritis to service. 



CONCLUSIONS OF LAW

1.  The requirements to establish service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 

2.  The requirements to establish service connection for arthritis of the bilateral arms, legs, shoulders, wrists, hips and hands have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014), 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation     of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159,   and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  In this case, compliant VCAA notice was cumulatively provided in letters dated in May 2002 and March 2006.  The case   was thereafter readjudicated on multiple occasions, with the last one occurring in October 2014.  The Veteran in this case has not identified any prejudice due to error in the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), service personnel records, post service treatment records, and VA examination reports.  Neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  The Veteran has been advised of his entitlement to a hearing before the Board but he declined such a hearing.

The Board previously remanded the case to obtain treatment records and for VA medical examinations with opinions.  Additional records were obtained.  In the September 2009 remand, the Board requested the Veteran be afforded an examination by "an orthopedic specialist" and by "a cardiac specialist."  The Veteran was subsequently examined by a VA physician in November 2009, but the record is silent in regard to the clinical specialties of that examiner.  The Board thereupon remanded the case again in December 2010, instructing the AOJ to obtain documentation of the VA examiner's clinical qualification to answer orthopedic and cardiac questions.  The Veteran was examined in July 2014 by a VA-contracted physician who is shown to be a specialist in internal medicine and critical care medicine, and thus is adequately qualified to provide an opinion in regard to both a heart disorder and to arthritis.  The Board accordingly finds the AOJ has substantially complied with the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the Veteran is not prejudiced by a decision at this time and will proceed to the merits of the issues on appeal.


Applicable Legal Principles

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2006).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis or cardiovascular disease to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  A veteran  may be entitled to a presumption of service connection if he is diagnosed with ischemic heart disease, or other enumerated diseases, associated with exposure to certain herbicide agents, if he served in the Republic of Vietnam during a prescribed period.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the servicemember's presence at some point on the landmass or the inland waters         of Vietnam).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt   to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence and Analysis

Service treatment records (STRs) show that in August 1974 the Veteran complained of chest pains that had been present since high school and had been intermittent since then; electrocardiogram (EKG) was normal and the clinical impression was esophagitis.   The Veteran presented in May 1975 complaining of chest pains,     and was admitted to rule out myocardial infarction (MI).  Diagnostics including electrocardiogram (EKG) and chest X-ray found no cardiac disorder, and the final diagnosis was "flu syndrome."  There is no indication in STRs of any actual cardiac disorder in service and no indication of any traumatic injury to the shoulders, arms, wrists, hips, legs or hands.  

The Veteran had a retirement physical examination in June 1975.  The feet, upper and lower extremities, spine/other musculoskeletal and heart were all clinically evaluated as "normal" on examination, and EKG was normal.  The Veteran was discharged from service in August 1975.  

The Veteran's service personnel records show he was assigned to duty in Okinawa during the period March 1966 to September 1968, during which he worked in the capacity of club custodian.  However, his DD Form 214 reflects 181 days of service in Thailand, and award of the Vietnam Campaign Medal and Republic of Vietnam Service Medal.  The RO submitted a request to the Service Department for verification of Vietnam service, but the response through the Personnel Information Exchange System was that no Vietnam service was of record.

In his original claim for service connection, filed in October 1975, the Veteran sought service connection for knee pains and chest pain.  In pursuit of this claim the Veteran had a VA examination in January 1977 in which he complained of pain in both knees since 1968 and pain in the hips and lower back since 1976, but denied current chest pain.  Chest X-ray showed a slightly enlarged cardiac silhouette, and rheumatoid factor was positive; EKG showed nonspecific borderline T-wave abnormalities.  X-rays of the bilateral knees, bilateral hips and lumbosacral spine showed no evidence of abnormality.  The examiner diagnosed probable arthritis     in the knee of unknown variety and rule out any degenerative changes in the lumbosacral spine.  The examiner did not diagnose any current heart condition.  

In March 1977 the RO issued a rating decision that granted service connection for arthritis of the left knee and denied service connection for a heart disability because there was no evidence of a current heart disorder. 

Operative reports from Vandenberg Air Force Base (AFB) in November 1996 document the Veteran as having significant gastroesophageal reflux disease (GERD), a disorder characterized by chest pain and left shoulder pain.  

In February 1997 the Veteran was referred by Vandenberg AFB to private neurology for evaluation of "vague" complaints of neck/chest/arm pains becoming worse in recent months; the clinician noted that previous electrodiagnostic studies and previous X-rays of the chest and spine had been unremarkable.  The Veteran thereupon had X-rays at Marian Medical Center in February 1997 that showed minimal cervical and thoracic spurring.  Magnetic resonance imaging (MRI) of the cervical spine at Marian Medical Center  in March 1997 showed two bulging discs (C5-6 and C6-7) but no other significant abnormality, while concurrent MRI of the thoracic spine showed a bulging disc at T7-8 but no intrinsic cord pathology or bony canal/exit foraminal stenosis. 

The Veteran was treated by neurologist Dr. Segal in April 1997 to follow up complaints of left arm, chest and shoulder pain; Dr. Segal's impression was angina pectoris and cervical disc syndrome at C5-6 and C6-7.  In a June 1997 follow-up Dr. Segal noted the Veteran continued to complain of chest pain and left arm pain but stated there was no primary cardiac reason for these symptoms.

The Veteran was treated in November 1997 by neurologist Dr. Dobkin.  The Veteran reported intermittent shoulder pain since 1982 and sudden-onset of chest and arm pain the previous February.  Dr. Dobkin noted the Veteran had a strong family history of heart disease.  Dr. Dobkin's impression was that some of the Veteran's symptoms were consistent with C6 radiculopathy and a background of more diffuse musculoligamentous or fibromyalgic sources of pain.

The file contains subsequent medical consultations by Vandenberg AFB in December 1997 and April 1998 referring the Veteran for neurosurgical evaluation  of left shoulder and chest pain, provisionally diagnosed as a cervical spine symptom (C6 and C7 radiculopathy).  In April 1998 Dr. Johnson, a neurosurgeon, stated       the Veteran had a "difficult constellation of symptoms" but given his history of significant cervical disease, neck pain and atypical radiculopathy, surgery was warranted.  In May 1998 the Veteran was referred for evaluation for degenerative joint disease (DJD) of the cervical spine.

The Veteran had an EKG in June 1998 that showed normal sinus rhythm with occasional premature ventricular complexes, but concurrent radiology report showed an impression of normal heart.

In October 1999 the Veteran was referred by Vandenberg AFB to a private pain clinic for treatment of severe, persistent fibromyalgia.  In January 2000 the Veteran was again referred to a private pain clinic for evaluation of chronic myofascial back pain and fibromyalgia that had been resistant to treatment and was now provisionally diagnosed as chronic pain syndrome.

The Veteran's current service connection claim was received in February 2002; the Veteran therein requested service connection for arthritis of the bilateral shoulders, arms, wrists, hand, hips and legs.  He also submitted a letter asserting that while assigned to duties in Thailand (Korat AFB and Takhli AFB) he had helped unload drums of what was known to be herbicide from aircraft; the Veteran's primary duty at the time was club steward, but he did what he was told.

The Veteran had a VA-contracted medical examination in June 2002 in support     of his claim for service connection for a back condition, which the Veteran   asserted was secondary to his service-connected left knee disability.  The Veteran complained of cervical stiffness and weakness but had no lumbosacral spine complaints.  The examiner stated there was no pathology to render a lumbar spine diagnosis but recorded cervical spine status post discectomy with degenerative disc disease (DDD).

The RO issued a rating decision in July 2002 that granted service connection for right knee arthritis as secondary to the service-connected left knee disability, and also denied service connection for cervical spine DDD status post discectomy, claimed as arthritis.  The rating decision deferred the question of service connection for arthritis of other bones/joints (shoulders, wrists, legs, hips, arms and hands) and service connection for heart condition pending further development. 

In August 2002 the submitted a letter to VA asserting that he was told by the VA examiner in 1977 that he had a heart condition, and he complained that the disorder had not been followed up.  Also in August 2002, the Veteran submitted a Medical History Form in which he reported having received treatment in service for heart trouble/chest pain in 1958 (Parks Air Force Base) and early 1960 (Laredo Air Force Base).  He also reported numerous post-service treatments for heart trouble/chest pain commencing in 1978.

VA X-ray of the hips in December 2002 showed no evidence of fracture, soft tissue damage or osteoarthritis.  

The rating decision on appeal was issued in February 2003.  In the same month the Veteran had an EKG showing normal sinus rhythm with marked sinus arrhythmia and nonspecific T wave abnormality.

In March 2003 the Veteran had an initial consultation with Dr. Fan, a neurosurgeon in regard to recent onset (last four months) of severe right hip pain.  X-rays of the right hip did not show arthritis; Dr. Fan's clinical impression was right hip trochanteric bursitis.

The Veteran had a VA treadmill stress test in September 2003 to follow up the previously-noted nonspecific sinus tachycardia and arrhythmia.  The test showed no significant abnormality.
 
In September 2003 the Veteran presented to the family practice clinic at Vandenberg AFB complaining of pain in the tailbone and right hip for 10 months and not associated with any specific trauma; the Veteran had been told he had bursitis but did not believe he had bursitis and wanted another opinion.  He was referred to the Vandenberg AFB neurology clinic in October 2003 for evaluation of "right hip pain."  During the same month he had an X-ray of the lumbosacral spine in response to his complaint of low back pain and right hip pain for many months; the radiologist's interpretation of the film was mild-to-moderate degenerative spondylosis in the mid-to-lower lumbar spine.  The chief radiologist's finding was scoliosis and multilevel degenerative spondylosis of the mid-to-lower lumbar spine. 

The Veteran had chest X-rays at Marian Medical Center in June 2004 and March 2006 that showed normal heart.  However, a private carotid screen in October 2004 showed mild diffuse disease of the left and right carotid artery systems; both vertebral arteries were normal.

The Veteran had a chest X-ray at Marian Medical Center in June 2007 that showed no acute cardiopulmonary changes. 

The Veteran was treated by Dr. Blackburn in September 2007 for longstanding neck pain.  Dr. Blackburn's impression was DDD of the cervical spine with neck pain and possible radiculopathy into the right arm.  In November 2007 Dr. Blackburn found severe DDD of the cervical spine with spinal stenosis and with disc herniation at C4-5.

The Board issued a decision in November 2007 that denied service connection for fibromyalgia syndrome.

The Veteran had a VA compensation and pension (C&P) examination in November 2008, performed by an examiner who reviewed the claims file.  The Veteran reported he had not had any traumatic injuries to the joints in service and that he had no complaints of actual joint pain but did have fibromyalgia-like pain.  Examination confirmed the Veteran's complaint of pain in the hips and shoulders was not in the joint, but rather in the surrounding soft tissues.  X-rays showed mild degenerative arthritis in both hips and the acromioclavicular (AC) joints of both shoulders.  The examiner diagnosed as follows: fibromyalgia; myofascial pain syndrome surrounding the shoulders, chest wall, upper back and upper thighs extending to the knees; no cardiac pathology despite risk factors (hypertension and lipids); osteoarthritis in      the bilateral AC joints of the shoulders; and mild osteoarthritis in both hips.  The examiner stated that given the absence of current heart pathology of condition it   was not likely that the Veteran had a current heart disorder that began during service.  The examiner stated that there was no onset of bone or joint arthritis during service.

The Veteran had a VA computed tomography (CT) scan of the thorax in January 2009.  In relevant part, the scan showed atherosclerotic calcifications in the right and left coronary arteries.

The Veteran had another VA C&P examination of heart in November 2009, performed by a physician who reviewed the claims file.  The Veteran reported    that during his separation examination in approximately 1976 he was told that he had a heart condition, not further specified.  The Veteran's chief complaint was chest pain; the examiner noted this was probably not cardiac in origin since it involved the chest wall.  Examination of the chest showed the heart to be normal   in size by percussion but heart rhythm was irregular.  The examiner diagnosed minimal coronary artery disease (CAD) with no current functional restrictions     and stable hypertension currently under fair control.  The examiner stated there   was no evidence the Veteran had cardiac condition or pathology in service.

The VA examiner cited above also performed an examination of the Veteran's joints.  The Veteran complained specifically of arthritic pains in the shoulders, cervical spine, elbows and hips; he denied any injuries.  He stated his primary symptom was "tightness" of the joints.  The examiner performed a clinical examination of the shoulders, elbows and hips and noted observations in detail.    X-ray showed no degenerative change or fracture in the hands, feet, or pelvis.  The examiner diagnosed fibromyalgia.  The examiner stated that no significant joint pathology had been found clinically or by X-ray, and that the minimal arthritis in the shoulders was consistent with normal wear-and-tear.  No joint pathology was found during the Veteran's service career or secondary to service-connected disability.       

In September 2009 the Board granted service connection for Valley Fever based on residual lung findings.  

The Veteran had another VA examination of the heart in May 2011, again performed by an examiner who reviewed the claims file.  The examiner stated that no cardiac condition was currently diagnosed, but more diagnostic testing was needed due to  the Veteran's report of chest pain (possibly not of cardiac origin).  Accordingly, the examiner was unable to answer whether the Veteran had a current heart condition.

VA treatment notes show the Veteran had a coronary artery bypass graft (CABG) in June 2011 due to diagnosed coronary artery disease (CAD).  

In April 2012 the RO reconsidered whether service connection may be granted      for CAD/ischemic heart disease based on claimed herbicide exposure.  The RO determined that the Veteran had not served in Vietnam and was accordingly not presumed to have been exposed to herbicides; the RO continued the denial of service connection.

The Veteran had a VA-contracted heart examination in July 2014, performed by a physician who reviewed the claims file and noted the Veteran had been diagnosed with CAD; no other heart disorders were shown.  The Veteran asserted he had been advised during his retirement physical in 1977 that he had a heart condition and that he had a treadmill test in 2011 that was abnormal; further workup revealed CAD and the Veteran underwent CABG in June 2011.  The Veteran was currently taking medication; he had no recent recurrence of chest pains.  The examiner performed a clinical examination of the Veteran and noted observations in detail.  The examiner stated an opinion that the Veteran's current heart condition was no likely related      to chest pains in service.  As rationale, the examiner stated that the Veteran's      chest pains in service (in 1975) were characterized as flu-like symptoms, and contemporaneous EKG was normal.  The Veteran had no further cardiac evaluation or complaints until 2011.  It is unlikely the Veteran's flu-like symptoms in 1975 would be the cause of CAD diagnosed in 2011.

The examining physician cited above also performed an examination of the claimed arthritis of the bilateral arms, shoulders, wrists, hands, hips and legs.  The examiner noted that recent X-ray in April 2014 had shown calcified tendinitis of the right (shoulder) rotator cuff; normal elbows, wrist and hips; mild arthritis in the proximal interphalangeal (PIP) joints in the first and second fingers of both hands; and no arthritis changes in the ankles (a single surgical clip in the left lower leg may have represented previous vein stripping).  There was no evidence of rheumatoid or inflammatory arthritis; thus, the examiner found the Veteran's complaints are not related to Valley Fever.  The examiner stated the Veteran's mild arthritic changes of the PIP joints and carpometacarpal (CMC) joints represent an age-related disorder.

In review of the evidence of record, the Board finds the Veteran has been competently diagnosed with CAD; accordingly, the first element of service connection - medical evidence of a current disability - is shown.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

Although the Veteran points to history of chest pain in service, such chest pain was attributed during service to GERD and to influenza; STRs, to particularly include the retirement physical examination, establish the Veteran did not have     a diagnosed cardiac disorder during service.  The Veteran also asserts that he    was told at a "retirement physical" in 1977 that he had a heart condition; he is apparently referring to the VA examination in 1977 (two years after discharge from service) in which the examiner noted the presence on EKG of nonspecific borderline T-wave abnormalities, but the examiner did not record an actual cardiac disorder in the report of examination.  Subsequently, VA examiners in November 2008, November 2009 and July 2014 agreed that the Veteran does not have a current heart disorder that is etiologically related to service; these medical opinions are not controverted by any other medical opinions of record.

The earliest clinical documentation of a heart disability (minimal CAD) was made in 2009, more than 30 years after discharge from service; before that notation there are numerous treatment notes and examination reports finding no evidence of a heart disability.  The Board concludes the Veteran did not have a heart disability    in service or to a compensable degree within the first year after discharge from service.

The Veteran has raised the question of whether his diagnosed CAD is related to Agent Orange exposure.  The Veteran is not shown to have served in the Republic   of Vietnam; instead, he served in Thailand in the capacity of service club manager.  Service connection may be considered for ischemic heart disease (including CAD) when a Veteran served in Thailand near the base perimeters of Udorn or Takhli Royal Thai Air Force Bases, but claimants must show on a factual basis that they were exposed to herbicides as shown by evidence of daily work duties such as performance evaluation reports or other credible evidence.  The Veteran's duties     as service club manager are not consistent with duties within the base security perimeter.  The Veteran asserts that on occasion he helped to unload drums of herbicide from aircraft, but he has not demonstrated actual exposure to any herbicides.  Moreover, tactical herbicides, such as Agent Orange, were stored in Vietnam, not Thailand.  See M21-1MR, IV.ii.2.C.10.4.  Thus, his contention that    he unloaded drums of herbicide in Thailand is not supported.  Further, the Service Department was unable to verify the Veteran was actually exposed to any herbicides while performing duties in Thailand.  

Turning to the issue of arthritis in multiple joints (arms, legs, shoulders, wrists, hips and hands), the Veteran is not shown to have rheumatoid/inflammatory arthritis.   To the degree that joint pains are attributable to fibromyalgia, service connection for fibromyalgia was denied in a 2007 Board decision.  The Veteran does not have osteoarthritis of the arms, legs, or wrists so service connection for such disability cannot be considered.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997).  

The only demonstrated osteoarthritis (other than the knees, which are already service-connected) is minimal arthritis in the shoulders (VA examination in November 2009), mild arthritic changes of the finger joints (VA examination in July 2014), and mild osteoarthritis in both hips (VA examination in 2008 but not subsequently shown).  The Veteran denied having had any traumatic injury to the joints during service, and there is no clinical evidence of osteoarthritis in any joints for many years after discharge from service.  Further, the VA examiners attributed osteoarthritis of the joints to generalized wear-and-tear and to aging, rather than to service.  
  
The Veteran insists on appeal that his claimed arthritis symptoms are consistent with his service-connected Valley Fever residuals (currently rated as noncompensable)  and that he should be compensated under one disability or the other.  However, the Veteran has a number of pathologies that contribute to bone and joint complaints, including fibromyalgia, cervical radiculopathy, bursitis, tendonitis, and aging.  Thus, the etiology of his joint complaints is a complex medical question that is not within the Veteran's competence as a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Rather, it is the province of trained health care professionals to  enter conclusions that require medical expertise, such as opinions as to diagnosis    and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the November 2009 examiner found no joint problems attributed to the Veteran's Valley Fever, and the 2014 VA examiner noted that his joint complaints were not related to Valley Fever as there was no evidence of rheumatoid or inflammatory arthritis.  There is no medical opinion of record linking any currently shown arthritis to service or his service-connected Valley Fever.

In summary, the Board finds that the preponderance of the evidence is against the claims for service connection for a heart condition and arthritis of multiple bones and joints.  Accordingly, the criteria for service connection are not met and the claims must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a heart condition is denied.

Service connection for arthritis of the bilateral arms, shoulders, wrists, legs, hips and hands is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


